UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                 FILED
                                                            December 17, 2007
                                 No. 06-31299
                                                           Charles R. Fulbruge III
                                                                   Clerk
DONALD BROUSSARD,

                                          Plaintiff-Appellee,

v.

WILLIAM R. WOODARD, III, Trooper,

                                          Defendant-Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana,
                               Monroe Division.
                             USDC No. 3:05-cv-574


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM:*
      For reasons explained by the United States Supreme Court in Johnson v.
Jones, 515 U.S. 304 (1995), we dismiss this appeal for lack of appellate
jurisdiction.
      DISMISSED.




      *
       Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this
order should not be published and is not precedent except under the limited
circumstances set forth in Rule 47.5.4.